DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-26 have been examined and rejected. This Office action is responsive to the amendment filed on September 20, 2021, which has been entered in the above identified application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 1-5 and 7-26 are rejected under 35 U.S.C. 103 as being unpatentable over Danieli et al (U.S. Patent No. 7,458,894 B2), in view of Tan (Pub. No. US 2015/0121437), in view of Laakkonen et al (U.S. Patent No. 9,005,036 B2), and further in view of Kern et al (U.S. Patent No. 8,628,424).

Claims 1-5, 7, 8 (System)
5-1.	Regarding claim 1, Danieli teaches the claim comprising: one or more computing devices comprising one or more processors and a memory, the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to implement a spectating system configured to: broadcast video received from a broadcaster device... to a plurality of spectator devices, wherein the video includes game play of a 10respective broadcaster participating as a player in a game executing on a game system, by disclosing providing spectator data streams in appropriate formats for a variety of different types of electronic devices used by spectators to follow the play of a game [column 15, lines 50-54]. 
Danieli teaches obtain from the game system... game metadata for the game wherein the game metadata includes one or more of game states 15for the game, game event data for the game, player inputs to the game, or data describing or representing game content; generate broadcast content based at least in part according to game-related content indicated in the game metadata obtained from the game system, by disclosing collecting and distributing audio and video data for an event, as well as programmatic metadata [column 17, lines 10-14]. An event may be monitored comprising an online game, and a game state may be provided from the game host server to the spectator process, as an input stream [column 17, lines 36-39]. The game state may be considered game metadata. Based on the game state, additional information may be included in the stream that will be broadcast to spectators [column 17, lines 45-51]. This additional information includes data such as score [column 10, lines 58-62] and further information about the game event [column 11, lines 1-13]. Thus, a 
Danieli teaches provide at least some of the broadcast content to the plurality of spectator devices according to a spectating user interface (UI), by disclosing providing spectator data streams in appropriate formats for a variety of different types of electronic devices used by spectators to follow the play of a game [column 15, lines 50-54].
Danieli teaches 20obtain spectator interactions with the broadcast content and spectator inputs according to the spectating UI, wherein the spectator inputs include one or more of audio input or text input received from the plurality of spectator devices, by disclosing that spectators may interact with an event by a semi-passive experience [column 13, lines 37-43], semi-active experience where spectators may affect the outcome of events [column 13, lines 44-54], and active experience where spectators have an influencing level of engagement that affects participants [column 13, line 55 to column 14, line 24]. Spectators may engage in a voice chat session with other spectators, or with a moderator of a game, which will be streamed to the game console [column 8, lines 50-57; column 16, lines 33-39]. 
Danieli teaches analyze the spectator interactions and the spectator inputs to determine game feedback and broadcast feedback; and provide indications of the game feedback to the game system... and provide indications of the broadcast feedback to the broadcast device, by disclosing that semi-active experiences would have an outcome in a game event [column 13, lines 44-54] and active experiences have an influencing level of engagement that directly affects the participant in the game [column 13, lines 55-63]. Voice chat sessions are also conducted between the spectator and the moderator of a game, which will be streamed to the game console [column 8, lines 50-57; column 16, lines 33-39].
[Danieli, column 15, lines 44-46; figure 7], Danieli does not provide details regarding use of an API when performing interactions between the spectating process and the broadcast device. In other words, Danieli does not expressly teach that the broadcast video is received from the broadcast device according to a broadcasting application programming interface (API) of the spectating system, and that the indications of the broadcast feedback to the broadcaster device is provided according to the broadcasting API. Tan discloses receiving a request from a game console to broadcast an online match of a multiplayer video game [paragraph 49] by making an API call to a video broadcast/streaming provider, such as a server containing a multi-perspective game broadcast system that acts as a spectating system [paragraphs 48-51; figure 1]. An API allows one piece of software to make use of the functionality of, or data available to, another piece of software by providing a consistent, programmatic method for accessing a resource. Implementing an API on the video broadcast/streaming provider that a broadcast device may access would make it easier to efficiently share data and processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at the spectator process of Danieli, an API for sharing data and processes between the broadcast device and a spectating system, as taught by Tan. This would simplify programming needed to implement functionality between the broadcast device and the spectator process.
Although Danieli-Tan disclose a spectating process that carries out the function of receiving programmatic metadata [Danieli, column 17, lines 10-14] and providing active experiences having an influencing level of engagement that directly affects the participant in the game [column 13, lines 55-63], Danieli does not provide details regarding use of an API when performing interactions between the spectating process and the game system. In other words, Danieli does not expressly teach that the game metadata for the game is obtained from the game system according to a game system API of the spectating system, and that the indications of the game feedback to the game system is provided according to the game system API. Laakkonen discloses a system for sharing gameplay experiences [column 1, lines 6-7]. An API provides a game developer with an opportunity to choose which game elements (e.g. game metadata) are to be recorded and shared with users [column 6, lines 43-60; column 8, lines 9-51; column 7, TABLE 1]. Recorded gameplay actions may be sent to a remote server for distribution to one or more spectators [column 4, line 67 to column 5, line 5]. An API allows one piece of software to make use of the functionality of, or data available to, another piece of software by providing a consistent, programmatic method for accessing a resource. Implementing an API at the spectating process that a game system may access would make it easier to efficiently share data and processes. Since the spectator process of Danieli-Tan makes available the ability to provide various experiences to a spectator that involve interactions with the game being played, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide at the spectator process of Danieli, an API as taught by Laakkonen for sharing data and processes between the game system and the spectating system. This would simplify programming needed to implement functionality between the game being played and the spectator process.
Danieli-Tan-Laakkonen do not expressly teach generate additional broadcast content for the plurality of spectator devices according to the game-related content, the spectator interactions, and the spectator inputs, wherein the additional broadcast content includes indications of events determined from the analyzing of the spectator interactions and the spectator inputs, and provide the additional broadcast content to the plurality of spectator devices according to the spectating UI. Kern discloses providing spectator feedback within a gaming environment [column 1, lines 27-33] where the spectator feedback may be received from input devices such as a keyboard, a microphone, a Bluetooth headset, a mouse, a motion-based input device, a webcam, and so forth [column 2, lines 30-34]. Spectator interaction may comprise positive and negative feedback such as applause, cheering, jeering, [column 4, lines 45-49]. Feedback may also be received in the form of button click, mouse clicks, cursor movements, keystrokes, accelerometer, sensed input, gesture-based input, motion sensing input, facial recognition, or any combination thereof [column 4, lines 49-57]. The actions, feedback, and/or input of a plurality of spectators may be utilized in aggregate [column 5, line 50 to column 6, line 3]. An implementation module may implement the spectator feedback within the gaming environment, such as playing to other spectators any applause or cheering [column 6, lines 46-56] and boos or jeering [column 6, lines 56-61]. The implementation module may generate and provide other indications of spectator feedback to complement the played feedback, such as an icon comprising an image of a “thumbs-up” or “thumbs-down” and sound effect of artificial/computer generated applause, cheering, booing, stomping, and so forth [column 6, line 62 to column 7, line 4]. Each of the indications of feedback may be provided upon the receipt of threshold levels of spectator feedback [column 7, lines 4-6]. Thus, additional broadcast content that complements the played feedback is generated and provided to the spectators that indicate particular events within the broadcast determined to meet a particular threshold level of spectator feedback. This would provide a richer gaming experience among users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide additional broadcast feedback, as taught by Kern. This would provide a richer gaming experience among users.

5-2.	Regarding claim 2, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 1, wherein a game state is a point-in-time record of game information and game data that represents a particular game at a particular point on a game timeline within a game universe, by disclosing storing a game state [Danieli, column 10, lines 37-42] and providing the game state to the spectator process, as an input stream [Danieli, column 17, lines 36-39; column 18, lines 24-37].

wherein the game event data includes 30game event records indicating notable events in the game as determined by the game system, by disclosing monitoring events to allow a spectator to play alongside the participant in the game [Danieli, column 14, lines 5-24].Atty. Dkt. No.: 6924-11800/PM11053-US Page 150 Meyertons, Hood, Kivhn, Kowert & Goetzel, P.C.

5-4.	Regarding claim 4, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 1, wherein the spectating system is further configured to: analyze video or audio inputs from the respective broadcaster to determine broadcaster emotion metrics, wherein the broadcast content is generated further according to the broadcaster emotion metrics, by disclosing that active participants to the game may provide responsive feedback reactively to feedback that is directed to the active participants from one or more spectators [Kern, column 2, lines 58-60; column 7, lines 11-23]. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide feedback from active participants in the gaming environment, as taught by Kern. This would provide a richer experience for users.

5-5.	Regarding claim 5, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 1, wherein a player input indicates a command or action input to the game by a respective player via a game client or game controller, by disclosing a gaming system having controllers for interacting with and controlling the software executed by a game console [Danieli, column 8, lines 14-27].

5-6.	Regarding claim 7, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 1, wherein the spectating system is further configured to: generate one or more game inputs according to analysis of the spectator inputs; and provide the one or more game inputs to the game system according to the game system API, wherein the game inputs affect execution of the game on the game system, by [Danieli, column 13, lines 37-43], semi-active experience where spectators may affect the outcome of events [Danieli, column 13, lines 44-54], and active experience where spectators have an influencing level of engagement that affects participants [Danieli, column 13, line 55 to column 14, line 24].

5-7.	Regarding claim 8, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 1, wherein the broadcast content includes one or more of content overlaid on game video received from the broadcaster device or UI elements provided to the plurality of spectator devices for display according to the spectating UI, by disclosing augmenting the video data stream by adding commentary and additional data [Danieli, column 10, line 58 to column 11, line 13].

Claims 9-24 (Method)
5-8.	Regarding claim 9, Danieli teaches the claim comprising: Atty. Dkt. No.: 6924-11800/PM11053-US Page 151 Meyertons, Hood, Kivhn, Kowert & Goetzel, P.C.performing, by a spectating system implemented on one or more computing devices: streaming one or more broadcasts, received from one or more broadcaster devices... to a plurality of spectator devices, wherein each broadcast 5shows game play of a respective broadcaster participating as a player in a game executing on a game system, by disclosing providing spectator data streams in appropriate formats for a variety of different types of electronic devices used by spectators to follow the play of a game [column 15, lines 50-54]. 
	Danieli teaches generating content for the broadcasts based at least in part according to game metadata for the game received from the game system, by disclosing collecting and distributing audio and video data for an event, as well as programmatic metadata [column 17, lines 10-14]. An event may be monitored comprising an online game, and a game state may be provided from the game host server to the spectator process, as an input stream [column 17, lines 36-39]. The game state may be considered game metadata. Based on the game state, additional information may be included in the stream that [column 17, lines 45-51]. This additional information includes data such as score [column 10, lines 58-62] and further information about the game event [column 11, lines 1-13]. Thus, a game state is obtained from the game system and content generated according to the game state, such as score or further information about a game event, is broadcast to spectators.
Danieli teaches... receiving10receiving indications of spectator interactions with the broadcast content and spectator inputs comprising one or more of audio input or text input, by disclosing that spectators may interact with an event by a semi-passive experience [column 13, lines 37-43], semi-active experience where spectators may affect the outcome of events [column 13, lines 44-54], and active experience where spectators have an influencing level of engagement that affects participants [column 13, line 55 to column 14, line 24]. Spectators may engage in a voice chat session with other spectators, or with a moderator of a game, which will be streamed to the game console [column 8, lines 50-57; column 16, lines 33-39]. 
	Danieli teaches analyzing the spectator interactions and the spectator inputs to determine game feedback and broadcast feedback; and providing indications of the game feedback to the game system... and provide indications of the broadcast feedback to the broadcaster device..., by disclosing that semi-active experiences would have an outcome in a game event [column 13, lines 44-54] and active experiences have an influencing level of engagement that directly affects the participant in the game [column 13, lines 55-63]. Voice chat sessions are also conducted between the spectator and the moderator of a game, which will be streamed to the game console [column 8, lines 50-57; column 16, lines 33-39].
Although Danieli discloses a spectating process that carries out the function of receiving broadcast video from a device [Danieli, column 15, lines 44-46; figure 7], Danieli does not provide details regarding use of an API when performing interactions between the spectating process and the broadcast device. In other words, Danieli does not expressly teach that the one or more broadcasts are received according to a broadcasting application programming interface (API) of the spectating system, and that the indications of the broadcast feedback to the broadcaster device is provided according to the broadcasting API. Tan discloses receiving a request from a game console to broadcast an online match of a multiplayer video game [paragraph 49] by making an API call to a video broadcast/streaming provider, such as a server containing a multi-perspective game broadcast system that acts as a spectating system [paragraphs 48-51; figure 1]. An API allows one piece of software to make use of the functionality of, or data available to, another piece of software by providing a consistent, programmatic method for accessing a resource. Implementing an API on the video broadcast/streaming provider that a broadcast device may access would make it easier to efficiently share data and processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at the spectator process of Danieli, an API for sharing data and processes between the broadcast device and a spectating system, as taught by Tan. This would simplify programming needed to implement functionality between the broadcast device and the spectator process.
Although Danieli-Tan disclose a spectating process that carries out the function of receiving programmatic metadata [Danieli, column 17, lines 10-14] and providing active experiences having an influencing level of engagement that directly affects the participant in the game [Danieli, column 13, lines 55-63], Danieli does not provide details regarding use of an API when performing interactions between the spectating process and the game system. In other words, Danieli does not expressly teach that the game metadata for the game is received from the game system according to a game system API of the spectating system, and that the indications of the game feedback to the game system is provided according to the game system API. Laakkonen discloses a system for sharing gameplay experiences [column 1, lines 6-7]. An API provides a game developer with an opportunity to choose which game elements (e.g. game metadata) are to be recorded and shared with users [column 6, lines 43-60; column 8, lines 9-51; column 7, TABLE 1]. Recorded gameplay actions may be sent to a remote server for distribution to one or more spectators [column 4, line 67 to column 5, line 5]. An API allows one piece of software to make use of the functionality of, or data available to, another piece of software by providing a consistent, programmatic method for accessing a resource. Implementing an API at the spectator process that a game system may access would make it easier to efficiently share data and processes. Since the spectator process of Danieli-Tan makes available the ability to provide various experiences to a spectator that involve interactions with the game being played, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide at the spectator process of Danieli, an API as taught by Laakkonen for sharing data and processes between the game system and the spectating system. This would simplify programming needed to implement functionality between the game being played and the spectator process.
Danieli-Tan-Laakkonen do not expressly teach generate additional broadcast content for the plurality of spectator devices according to the game-related content, the spectator interactions, and the spectator inputs, wherein the additional broadcast content includes indications of events determined from the analyzing of the spectator interactions and the spectator inputs; and providing the additional broadcast content to the plurality of spectator devices according to the spectating UI. Kern discloses providing spectator feedback within a gaming environment [column 1, lines 27-33] where the spectator feedback may be received from input devices such as a keyboard, a microphone, a Bluetooth headset, a mouse, a motion-based input device, a webcam, and so forth [column 2, lines 30-34]. Spectator interaction may comprise positive and negative feedback such as applause, cheering, jeering, booing, or other audible feedback [column 4, lines 45-49]. Feedback may also be received in the form of button click, mouse clicks, cursor movements, keystrokes, accelerometer, sensed input, gesture-based input, motion sensing input, facial recognition, or any combination thereof [column 4, lines 49-57]. The actions, feedback, and/or input of a plurality of spectators may be utilized in aggregate [column 5, line 50 to column 6, line 3]. An implementation module may implement the spectator feedback within the gaming environment, such as playing to other spectators any applause or cheering [column 6, lines 46-56] and boos or jeering [column 6, lines 56-61]. The implementation module may generate and provide other indications of spectator feedback to complement the played feedback, such as an icon comprising an image of a “thumbs-up” or “thumbs-down” and sound effect of artificial/computer generated applause, cheering, booing, stomping, and so forth [column 6, line 62 to column 7, line 4]. Each of the indications of feedback may be provided upon the receipt of threshold levels of spectator feedback [column 7, lines 4-6]. Thus, additional broadcast content that complements the played feedback is generated and provided to the spectators that indicate particular events within the broadcast determined to meet a particular threshold level of spectator feedback. This would provide a richer gaming experience among users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide additional broadcast feedback, as taught by Kern. This would provide a richer gaming experience among users.

5-9.	Regarding claim 10, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 9, wherein the game metadata includes metadata received from one or more of the game system, the one or more broadcaster 15devices, a game developer system, or a third-party system, by disclosing collecting and distributing audio and video data for an event, as well as programmatic metadata [Danieli, column 17, lines 10-14]. An event may be monitored comprising an online game, and a game state may be provided from the game host server to the spectator process, as an input stream [Danieli, column 17, lines 36-39].

5-10.	Regarding claim 11, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 9, further comprising receiving the one or more broadcasts from the broadcast devices as broadcast streams, wherein at least part of the game metadata is received with the broadcast streams, by disclosing [Danieli, column 15, lines 50-54].

5-11.	Regarding claim 12, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 9, further comprising: obtaining, by the game system, the indications of spectator interactions with the broadcast content according to the game system API; and affecting execution of the game on the game system according to the indicated 25spectator interactions with the broadcast content, by disclosing that spectators may interact with an event by a semi-passive experience [Danieli, column 13, lines 37-43], semi-active experience where spectators may affect the outcome of events [Danieli, column 13, lines 44-54], and active experience where spectators have an influencing level of engagement that affects participants [Danieli, column 13, line 55 to column 14, line 24].

5-12.	Regarding claim 13, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 12, further comprising providing one or more indications of effects of the indicated spectator interactions with the broadcast content on the execution of the game to the plurality of spectator devices via the one or 30more broadcasts, wherein the one or more indications include one or both of visual indications or audio indications, by disclosing that spectators may interact with an event by a semi-passive experience [Danieli, column 13, lines 37-43], semi-active experience where spectators may affect the outcome of events [Danieli, column 13, lines 44-54], and active experience where spectators have an influencing level of engagement that affects participants [Danieli, column 13, line 55 to column 14, line 24]. Spectators may interact with each other [Danieli, column 16, lines 29-49].Atty. Dkt. No.: 6924-11800/PM11053-US Page 152 Meyertons, Hood, Kivhn, Kowert & Goetzel, P.C.

5-13.	Regarding claim 14, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 9, further comprising: providing at least some of the broadcast content to the plurality of spectator devices according to a spectating user interface (UI), by disclosing providing spectator data streams in appropriate formats for a variety of different types of electronic devices used by spectators to follow the play of a game [Danieli, column 15, lines 50-54].
Danieli-Tan-Laakkonen-Kern teach  5obtaining the spectator interactions with the broadcast content according to the spectating UI, by disclosing that spectators can carry on a voice chat session or a text chat session with other spectators [Danieli, column 16, lines 33-39].

5-14.	Regarding claim 15, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 9, wherein the broadcast content includes one or more overlays on game video received from the one or more broadcaster devices, by disclosing augmenting the video data stream by adding commentary and additional data [Danieli, column 10, line 58 to column 11, line 13].
	Danieli-Tan-Laakkonen-Kern teach wherein the additional broadcast content includes one or more UI elements indicating one or more spectator emotions according to the spectator emotion metrics, by disclosing that spectator interaction may comprise positive and negative feedback such as applause, cheering, jeering, booing, or other audible feedback [column 4, lines 45-49]. An implementation module may implement the spectator feedback within the gaming environment, such as playing any applause or cheering [column 6, lines 46-56] and boos or jeering [column 6, lines 56-61]. The implementation module may generate and provide other indications of spectator feedback to complement the played feedback, such as an icon comprising an image of a “thumbs-up” or “thumbs-down” and sound effect of artificial/computer generated applause, cheering, booing, stomping, and so forth [column 6, line 62 to column 7, line 4]. Each of the indications of feedback may be provided upon the receipt of threshold levels of spectator feedback [column 7, lines 4-6]. Thus, in order to provide the other indications to complement the played spectator feedback, the implementation module would 

5-15.	Regarding claim 16, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 9, wherein the broadcast content includes one or more user interface (UI) elements provided to the plurality of spectator devices for display according to a spectating UI, by disclosing augmenting the video data stream by adding commentary and additional data [Danieli, column 10, line 58 to column 11, line 13]. 15

5-16.	Regarding claim 17, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 9, wherein the game metadata includes one or more of game states for the game, game event data for the game, player inputs to the game, or data describing or representing game content, by disclosing collecting and distributing audio and video data for an event, as well as programmatic metadata [Danieli, column 17, lines 10-14]. An event may be monitored comprising an online game, and a game state may be provided from the game host server to the spectator process, as an input stream [Danieli, column 17, lines 36-39].

5-17.	Regarding claim 18, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 17, wherein a game state is a point-in-time 20record of game information and game data that represents a particular game at a particular point on a game timeline within a game universe, by disclosing storing a game state [Danieli, column 10, lines 37-42] and providing the game state to the spectator process, as an input stream [Danieli, column 17, lines 36-39; column 18, lines 24-37].

5-18.	Regarding claim 19, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 17, wherein the game event data includes game event records indicating notable events in the game as determined by the game 25system, by disclosing monitoring events to allow a spectator to play alongside the participant in the game [Danieli, column 14, lines 5-24].

5-19.	Regarding claim 20, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 17, wherein the game content includes one or more of objects, items, or characters within the game, by disclosing tracking the progress of one or more participants in an event [Danieli, column 10, lines 11-14] where events typically comprise games [Danieli, column 10, lines 37-42].Atty. Dkt. No.: 6924-11800/PM11053-US Page 153 Meyertons, Hood, Kivhn, Kowert & Goetzel, P.C.

5-20.	Regarding claim 21, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 17, wherein a player input indicates a command or action input to the game by a respective player via a game client or game controller, by disclosing a gaming system having controllers for interacting with and controlling the software executed by a game console [Danieli, column 8, lines 14-27].5

5-21.	Regarding claim 22, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 9, further comprising: analyzing the spectator inputs to determine one or more game inputs; and 10providing the one or more game inputs to the game system according to the game system API, wherein the game inputs affect execution of the game on the game system, by disclosing that spectators may interact with an event by a semi-passive experience [Danieli, column 13, lines 37-43], semi-active experience where spectators may affect the outcome of events [Danieli, column 13, lines 44-54], and active experience where spectators have an influencing level of engagement that affects participants [Danieli, column 13, line 55 to column 14, line 24].

5-22.	Regarding claim 23, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 22, wherein the spectator inputs further include inputs to one or more of controller devices, joysticks devices, motion tracking 15input devices, or gesture-based input devices of the spectator devices, by disclosing that spectators may be using a variety of electronic devices including a game console [Danieli, column 12, lines 11-21]. The game console may be equipped with a wide variety of user devices for input such as thumb sticks [Danieli, column 8, lines 14-27].

5-23.	Regarding claim 24, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 9, wherein at least part of the game metadata is provided by the game system in response to requests for the game metadata from the spectating system according to the game system API, by disclosing that spectators may interact with an event by a semi-passive experience [Danieli, column 13, lines 37-43], semi-active experience [Danieli, column 13, lines 44-54], and active experience [Danieli, column 13, line 55 to column 14, line 24]. An active experience allows a spectator to play alongside the action and having an influencing level of engagement that affects participants in the game, where spectator input may cause the program to advise the spectator whether their choices have deviated from an actual match currently being played by the participants [Danieli, column 14, lines 17-24]. Such advice may be considered metadata.

Claims 25-26 (Computer Storage Medium)
5-24.	Regarding claim 25, Danieli teaches the claim of a non-transitory computer-readable storage medium storing program instructions that when executed on one or more computers cause the one or more computers to implement a broadcast content module for a spectating system configured to: 25obtain one or more broadcasts from one or more broadcaster devices..., wherein each broadcast shows game play of a respective broadcaster participating as a player in a game executing on a game system, by disclosing providing spectator data streams in appropriate formats for a variety of different types of electronic devices used by spectators to follow the play of a game [column 15, lines 50-54].
obtain, from the game system..., game metadata for the game, wherein the game metadata includes one or more of game states for the Atty. Dkt. No.: 6924-11800/PM11053-US Page 154 Meyertons, Hood, Kivhn, Kowert & Goetzel, P.C.game, game event data for the game, player inputs to the game, or data describing or representing game content; generate broadcast content for the one or more broadcasts based at least in part according to the game metadata received from the game system, by disclosing collecting and distributing audio and video data for an event, as well as programmatic metadata [column 17, lines 10-14]. An event may be monitored comprising an online game, and a game state may be provided from the game host server to the spectator process, as an input stream [column 17, lines 36-39]. The game state may be considered game metadata. Based on the game state, additional information may be included in the stream that will be broadcast to spectators [column 17, lines 45-51]. This additional information includes data such as score [column 10, lines 58-62] and further information about the game event [column 11, lines 1-13]. Thus, a game state is obtained from the game system and content generated according to the game state, such as score or further information about a game event, is broadcast to spectators.
	Danieli teaches 5stream the one or more broadcasts and the broadcast content to a plurality of spectator devices, by disclosing providing spectator data streams in appropriate formats for a variety of different types of electronic devices used by spectators to follow the play of a game [column 15, lines 50-54].
	Danieli teaches obtain spectator interactions with the broadcast content and spectator inputs comprising one or more of audio input or text input from the plurality of spectator devices, by disclosing that spectators may interact with an event by a semi-passive experience [column 13, lines 37-43], semi-active experience where spectators may affect the outcome of events [column 13, lines 44-54], and active experience where spectators have an influencing level of engagement that affects participants [column 13, line 55 to column 14, line 24]. Spectators may engage in a voice chat session [column 8, lines 50-57; column 16, lines 33-39].
	Danieli teaches analyze the spectator interactions and the spectator inputs to determine... game feedback and broadcast feedback; and provide indications of the game feedback to the game system... and provide indications of the broadcast feedback to the broadcast device, by disclosing that semi-active experiences would have an outcome in a game event [column 13, lines 44-54] and active experiences have an influencing level of engagement that directly affects the participant in the game [column 13, lines 55-63]. Voice chat sessions are also conducted between the spectator and the moderator of a game, which will be streamed to the game console [column 8, lines 50-57; column 16, lines 33-39].
Although Danieli disclose a spectating process that carries out the function of receiving broadcast video from a device [Danieli, column 15, lines 44-46; figure 7], Danieli does not provide details regarding use of an API when performing interactions between the spectating process and the broadcast device. In other words, Danieli does not expressly teach that the one or more broadcasts are obtained from the one or more broadcaster devices according to a broadcasting application programming interface (API) of the spectating system, and that the indications of the broadcast feedback to the broadcaster device are provided according to the broadcasting API. Tan discloses receiving a request from a game console to broadcast an online match of a multiplayer video game [paragraph 49] by making an API call to a video broadcast/streaming provider, such as a server containing a multi-perspective game broadcast system that acts as a spectating system [paragraphs 48-51; figure 1]. An API allows one piece of software to make use of the functionality of, or data available to, another piece of software by providing a consistent, programmatic method for accessing a resource. Implementing an API on the video broadcast/streaming provider that a broadcast device may access would make it easier to efficiently share data and processes. It would have been obvious to one of ordinary skill in the art 
Although Danieli-Tan disclose a spectating process that carries out the function of receiving programmatic metadata [Danieli, column 17, lines 10-14] and providing active experiences having an influencing level of engagement that directly affects the participant in the game [Danieli, column 13, lines 55-63], Danieli-Tan do not provide details regarding use of an API when performing interactions between the spectating process and the game system. In other words, Danieli-Tan do not expressly teach that the game metadata for the game is obtained from the game system according to a game system API of the spectating system, and that the indications of the game feedback to the game system is provided according to the game system API. Laakkonen discloses a system for sharing gameplay experiences [column 1, lines 6-7]. An API provides a game developer with an opportunity to choose which game elements (e.g. game metadata) are to be recorded and shared with users [column 6, lines 43-60; column 8, lines 9-51; column 7, TABLE 1]. Recorded gameplay actions may be sent to a remote server for distribution to one or more spectators [column 4, line 67 to column 5, line 5]. An API allows one piece of software to make use of the functionality of, or data available to, another piece of software by providing a consistent, programmatic method for accessing a resource. Implementing an API at the spectator process that a game system may access would make it easier to efficiently share data and processes. Since the spectator process of Danieli-Tan makes available the ability to provide various experiences to a spectator that involve interactions with the game being played, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide at the spectator process of Danieli, an API as taught by Laakkonen for sharing data and processes between the 
Danieli-Tan-Laakkonen do not expressly teach analyze the spectator interactions and the spectator inputs to determine spectator state metrics...;... generate additional broadcast content for the plurality of spectator devices according to the game-related content, the spectator interactions, and the spectator inputs, wherein the additional broadcast content includes indications of events determined from the analyzing of the spectator interactions and the spectator inputs; and provide the additional broadcast content to the plurality of spectator devices according to the spectating UI. Kern discloses providing spectator feedback within a gaming environment [column 1, lines 27-33] where the spectator feedback may be received from input devices such as a keyboard, a microphone, a Bluetooth headset, a mouse, a motion-based input device, a webcam, and so forth [column 2, lines 30-34]. Spectator interaction may comprise positive and negative feedback such as applause, cheering, jeering, booing, or other audible feedback [column 4, lines 45-49]. Feedback may also be received in the form of button click, mouse clicks, cursor movements, keystrokes, accelerometer, sensed input, gesture-based input, motion sensing input, facial recognition, or any combination thereof [column 4, lines 49-57]. The actions, feedback, and/or input of a plurality of spectators may be utilized in aggregate [column 5, line 50 to column 6, line 3]. An implementation module may implement the spectator feedback within the gaming environment, such as playing to other spectators any applause or cheering [column 6, lines 46-56] and boos or jeering [column 6, lines 56-61]. The implementation module may generate and provide other indications of spectator feedback to complement the played feedback, such as an icon comprising an image of a “thumbs-up” or “thumbs-down” and sound effect of artificial/computer generated applause, cheering, booing, stomping, and so forth [column 6, line 62 to column 7, line 4]. Each of the indications of feedback may be provided upon the receipt of threshold levels of spectator feedback [column 7, lines 4-6]. In order to provide the other indications to complement the played spectator 

5-25.	Regarding claim 26, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 25, wherein the broadcast content includes one or more of content overlaid on game video received in the broadcasts from the one or more broadcaster devices or user 15interface (UI) elements provided to the plurality of spectator devices for display according to a spectating UI, by disclosing augmenting the video data stream by adding commentary and additional data [Danieli, column 10, line 58 to column 11, line 13].

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Danieli et al (U.S. Patent No. 7,458,894 B2), in view of Tan (Pub. No. US 2015/0121437), in view of Laakkonen et al (U.S. Patent No. 9,005,036 B2), in view of Kern et al (U.S. Patent No. 8,628,424), and further in view of Wong et al (U.S. Patent No. 6,999,083).

6-1.	Regarding claim 6, Danieli-Tan-Laakkonen-Kern teach all the limitations of claim 1. Danieli does not expressly teach wherein the spectating system is further 10configured to: obtain spectating preferences for a plurality of spectators associated with the plurality of spectator devices according to the spectating UI; and determine broadcast content targeted to particular ones of the plurality of spectators according to their respective spectating preferences. Wong discloses generating a spectator experience corresponding to an occurrence of an associated game or event [column 1, lines 51-62]. Automatic camera control may be implemented based on designated spectator preferences [column 2, lines 26-35; column 5, lines 46-53]. This would provide a more customized spectator experience for the user. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide automatic camera control based on spectator preferences, as taught by Wong. This would provide a more customized spectator experience for the user.

Response to Arguments
7.	The Examiner acknowledges the Applicant’s amendment to claims 1, 9, and 25.
	Regarding independent claim 1, Applicant alleges that the cited portions of Danieli (U.S. Patent No. 7,458,894 B2) fail to teach or suggest broadcast video, received from a broadcaster device according to a broadcasting application programming interface (API) of the spectating system, to a plurality of spectator devices, wherein the video includes game play of a respective broadcaster participating as a player in a game executing on a game system [Applicant’s arguments, page 13, paragraph 3, lines 1-5]. As discussed below, the combination of Danieli in view of Tan (Pub. No. US 2015/0121437) are considered to teach these limitations.
Applicant alleges the cited portions of Danieli fail to teach or suggest obtain, from the game system according to a game system API of the spectating system, game metadata for the game, wherein the game metadata includes one or more of game states for the game, game event data for the game, player inputs to the game, or data describing or representing game content [Applicant’s arguments, page 13, paragraph 3, lines 5-9]. As discussed below, the combination of Danieli, in view of Tan, and further in view of Laakkonen et al (U.S. Patent No. 9,005,036 B2) teach these limitations.
analyzing the spectator interactions and the spectator inputs to determine game feedback and broadcast feedback [Applicant’s arguments, page 13, paragraph 3, lines 9-11]. Contrary to Applicant’s arguments, Danieli discloses that semi-active experiences would have an outcome in a game event [column 13, lines 44-54] and active experiences have an influencing level of engagement that directly affects the participant in the game [column 13, lines 55-63]. Voice chat sessions are also conducted between the spectator and the moderator of a game, which will be streamed to the game console [column 8, lines 50-57; column 16, lines 33-39]. Thus, spectators may interact and provide input that will affect the outcome of the game, as well as interact with the participant.
Applicant alleges the cited portions of Danieli fail to teach or suggest providing indications of the game feedback to the game system according to the game system API and provide indications of the broadcast feedback to the broadcaster device according to the broadcasting API [Applicant’s arguments, page 13, paragraph 3, last four lines]. As discussed below, the combination of Danieli, in view of Tan, and further in view of Laakkonen et al teach these limitations.
	Applicant alleges the cited portions of Danieli fail to teach or suggest generating additional broadcast content according to the game-related content, the spectator interactions, and the spectator inputs, wherein the additional broadcast content includes indications of events of the game determined from the analyzing of the spectator interactions and the spectator inputs [Applicant’s arguments, page 13, paragraph 4]. Examiner notes that this limitation has been amended and thus, Applicant’s argument is moot. 

Applicant alleges the cited portions of Tan fail to teach or suggest broadcast video, received from a broadcaster device according to a broadcasting application programming interface (API) of the spectating system, to a plurality of spectator devices, wherein the video includes game play of a [Applicant’s arguments, page 14, paragraph 3, lines 1-5].
Contrary to Applicant’s arguments, the combination of Danieli in view of Tan are considered to teach the claim limitation. Danieli discloses that a windows media server receives, from a spectator process, spectator data streams of a game being played by a participant and provides the spectator data streams in appropriate formats for a variety of different types of electronic devices used by spectators to follow the play of a game [Danieli, column 15, lines 44-54]. Thus, video of the game play of a participant is broadcast to spectators. Danieli does not, however, teach that the participant device accesses a broadcasting API to broadcast their live game play. Tan discloses receiving a request from a game console to broadcast an online match of a multiplayer video game [Tan, paragraph 49] by making an API call to a video broadcast/streaming provider [Tan, paragraphs 51, lines 1-5]. For example, code within a game engine residing on a game console may be configured to call a broadcast provider API to create a broadcast for an online multiplayer game [Tan, paragraph 51, lines 5-7]. The video broadcast/streaming provider may be a server containing a multi-perspective game broadcast system 130 [Tan, paragraph 48; paragraph 51, lines 11-14; figure 1]. The game console is interpreted as the broadcaster device and the video broadcast/streaming provider is interpreted as the spectating system. Thus, the video broadcast/streaming provider (i.e. spectating system) implements a broadcast provider API that is called by the game console (i.e. broadcaster device) to create a broadcast for transmission to spectators. An API allows one piece of software to make use of the functionality of, or data available to, another piece of software by providing a consistent, programmatic method for accessing a resource. Implementing an API on the video broadcast/streaming provider that a broadcast device may access would make it easier to efficiently share data and processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at the spectator process of Danieli, an API for sharing data and processes between the broadcast device and a 
Applicant alleges the cited portions of Tan fail to teach or suggest obtaining, from the game system according to a game system API of the spectating system, game metadata for the game, wherein the game metadata includes one or more of game states for the game, game event data for the game, player inputs to the game, or data describing or representing game content [Applicant’s arguments, page 14, paragraph 3, lines 5-9]. As discussed below, the combination of Danieli, in view of Tan, and further in view of Laakkonen teach the claim limitation.
Applicant alleges the cited portions of Tan fail to teach or suggest analyzing the spectator interactions and the spectator inputs to determine game feedback and broadcast feedback [Applicant’s arguments, page 14, paragraph 3, lines 9-10]. Examiner notes that Danieli is used to teach this claim limitation. As discussed above, Danieli discloses that semi-active experiences would have an outcome in a game event [column 13, lines 44-54] and active experiences have an influencing level of engagement that directly affects the participant in the game [column 13, lines 55-63]. Voice chat sessions are also conducted between the spectator and the moderator of a game, which will be streamed to the game console [column 8, lines 50-57; column 16, lines 33-39]. Thus, spectators may interact and provide input that will affect the outcome of the game, as well as interact with the participant.
	Applicant alleges that the cited portions of Tan fail to teach or suggest providing indications of the game feedback [from the spectating system] to the game system according to the game system API and provide indications of the broadcast feedback [from the spectating system] to the broadcaster device according to the broadcasting API, because Tan only describes that a game engine may facilitate a broadcast provider API to create broadcasts for a multiplayer game, and not that the spectating system receives video from a broadcaster device and provides broadcast feedback to the broadcaster device in accordance to a broadcasting API [Applicant’s arguments, page 14, paragraph 3, lines 11-18].
[from the spectating system] to the game system according to the game system API, the combination of Danieli and Laakkonen are considered to teach the claim limitation as discussed below.
Regarding providing indications of the broadcast feedback [from the spectating system] to the broadcaster device according to the broadcasting API, The combination of Danieli in view of Tan are considered to teach the limitation, Danieli discloses that spectators may interact with an event by an active experience where spectators have an influencing level of engagement that affects participants, such as participants working with spectators to solve a problem [Danieli, column 13, line 55 to column 14, line 24]. Voice chat sessions are also conducted between the spectator and the moderator of a game, which will be streamed to the game console [Danieli, column 8, lines 50-57; column 16, lines 33-39]. Thus, the participant of a game may receive feedback from the spectators. Danieli does not, however, teach that the indications of the broadcast feedback to the broadcaster device is provided according to the broadcasting API. As discussed above, Tan discloses that an API is implemented in the video broadcast/streaming provider to receive requests from the game console [Tan, paragraph 51]. An API allows one piece of software to make use of the functionality of, or data available to, another piece of software by providing a consistent, programmatic method for accessing a resource. Implementing an API on the video broadcast/streaming provider that a broadcast device may access would make it easier to efficiently share data and processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at the spectator process of Danieli, an API for sharing data and processes between the broadcast device and a spectating system, as taught by Tan. This would simplify programming needed to implement functionality between the broadcast device and the spectator process.
	Applicant alleges that portion of Tan fail to teach or suggest generating additional broadcast content according to the game-related content, the spectator interactions, and the spectator inputs, wherein the additional broadcast content includes indications of events of the game determined from [Applicant’s arguments, page 15, paragraph 2]. Examiner notes that this limitation has been amended and thus, Applicant’s argument is moot.

	Applicant alleges the cited portions of Laakkonen fail to teach or suggest broadcast video, received from a broadcaster device according to a broadcasting application programming interface (API) of the spectating system, to a plurality of spectator devices, wherein the video includes game play of a respective broadcaster participating as a player in a game executing on a game system [Applicant’s arguments, page 15, paragraph 4, lines 1-5]. Contrary to Applicant’s arguments, as discussed above, the combination of Danieli in view of Tan teach this claim limitation.
Applicant alleges the cited portions of Laakkonen fail to teach or suggest obtaining, from the game system according to a game system API of the spectating system, game metadata for the game, wherein the game metadata includes one or more of game states for the game, game event data for the game, player inputs to the game, or data describing or representing game content [Applicant’s arguments, page 15, paragraph 4, lines 5-9]. Contrary to Applicant’s arguments, the combination of Danieli and Laakkonen teach the claim limitation. Danieli discloses collecting and distributing audio and video data for an event, as well as programmatic metadata [Danieli, column 17, lines 10-14]. An event may be monitored comprising an online game, and a game state may be provided from the game host server to the spectator process, as an input stream [Danieli, column 17, lines 36-39]. The game state may be considered game metadata. Based on the game state, additional information may be included in the stream that will be broadcast to spectators [Danieli, column 17, lines 45-51]. This additional information includes data such as score [Danieli, column 10, lines 58-62] and further information about the game event [Danieli, column 11, lines 1-13]. Thus, a game state is obtained from the game system and content generated according to the game state, such as score or further information about a game event, is that the game metadata for the game is obtained from the game system according to a game system API of the spectating system. Laakkonen discloses a system for sharing gameplay experiences [column 1, lines 6-7]. An API provides a game developer with an opportunity to choose which game elements (e.g. game metadata) are to be recorded and shared with users [column 6, lines 43-60; column 8, lines 9-51; column 7, TABLE 1]. Recorded gameplay actions may be sent to a remote server for distribution to one or more spectators [column 4, line 67 to column 5, line 5]. An API allows one piece of software to make use of the functionality of, or data available to, another piece of software by providing a consistent, programmatic method for accessing a resource. Implementing an API at the spectating process that a game system may access would make it easier to efficiently share data and processes. Since the spectator process of Danieli-Tan makes available the ability to provide various experiences to a spectator that involve interactions with the game being played, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide at the spectator process of Danieli, an API as taught by Laakkonen for sharing data and processes between the game system and the spectating system. This would simplify programming needed to implement functionality between the game being played and the spectator process.
Applicant alleges the cited portions of Laakkonen fail to teach or suggest analyzing the spectator interactions and the spectator inputs to determine game feedback and broadcast feedback [Applicant’s arguments, page 15, paragraph 4, lines 9-11]. As discussed above, Danieli is considered to teach this limitation. Danieli discloses that semi-active experiences would have an outcome in a game event [column 13, lines 44-54] and active experiences have an influencing level of engagement that directly affects the participant in the game [column 13, lines 55-63]. Voice chat sessions are also conducted between the spectator and the moderator of a game, which will be streamed to the game console [column 8, lines 50-57; column 16, lines 33-39]. Thus, spectators may interact and provide input that will affect the outcome of the game, as well as interact with the participant.
Applicant alleges the cited portions of Laakkonen fail to teach or suggest providing indications of the game feedback to the game system according to the game system API and provide indications of the broadcast feedback to the broadcaster device according to the broadcasting API [Applicant’s arguments, page 15, paragraph 4, lines four lines]. Contrary to Applicant’s arguments, the combination of Danieli, in view of Tan, and further in view of Laakkonen are considered to teach the claim limitations. Regarding the limitation of providing indications of the broadcast feedback to the broadcaster device according to the broadcasting API, Danieli discloses that spectators may interact with an event by an active experience where spectators have an influencing level of engagement that affects participants, such as participants working with spectators to solve a problem [Danieli, column 13, line 55 to column 14, line 24]. Voice chat sessions are also conducted between the spectator and the moderator of a game, which will be streamed to the game console [Danieli, column 8, lines 50-57; column 16, lines 33-39]. Thus, the participant of a game may receive feedback from the spectators. Danieli does not, however, teach that the indications of the broadcast feedback to the broadcaster device is provided according to the broadcasting API. As discussed above, Tan discloses that an API is implemented in the video broadcast/streaming provider to receive requests from the game console [Tan, paragraph 51]. An API allows one piece of software to make use of the functionality of, or data available to, another piece of software by providing a consistent, programmatic method for accessing a resource. Implementing an API on the video broadcast/streaming provider that a broadcast device may access would make it easier to efficiently share data and processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at the spectator process of Danieli, an API for sharing data and processes between the broadcast device and a spectating system, as taught by 
Although Danieli-Tan disclose a spectating process that carries out the function of receiving programmatic metadata [Danieli, column 17, lines 10-14] and providing active experiences having an influencing level of engagement that directly affects the participant in the game [Danieli, column 13, lines 55-63], Danieli does not provide details regarding use of an API when performing interactions between the spectating process and the game system. In other words, Danieli does not expressly teach that the game metadata for the game is received from the game system according to a game system API of the spectating system, and that the indications of the game feedback to the game system is provided according to the game system API. Laakkonen discloses a system for sharing gameplay experiences [column 1, lines 6-7]. An API provides a game developer with an opportunity to choose which game elements (e.g. game metadata) are to be recorded and shared with users [column 6, lines 43-60; column 8, lines 9-51; column 7, TABLE 1]. Recorded gameplay actions may be sent to a remote server for distribution to one or more spectators [column 4, line 67 to column 5, line 5]. An API allows one piece of software to make use of the functionality of, or data available to, another piece of software by providing a consistent, programmatic method for accessing a resource. Implementing an API at the spectator process that a game system may access would make it easier to efficiently share data and processes. Since the spectator process of Danieli-Tan makes available the ability to provide various experiences to a spectator that involve interactions with the game being played, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide at the spectator process of Danieli, an API as taught by Laakkonen for sharing data and processes between the game system and the spectating system. This would simplify programming needed to implement functionality between the game being played and the spectator process.
[Applicant’s arguments, page 16, paragraph 1]. Examiner notes that this limitation has been amended and thus, Applicant’s argument is moot.

	Applicant alleges that the cited portions of Spanton fail to teach or suggest broadcast video, received from a broadcaster device according to a broadcasting application programming interface (API) of the spectating system, to a plurality of spectator devices, wherein the video includes game play of a respective broadcaster participating as a player in a game executing on a game system [Applicant’s arguments, page 17, paragraph 2, lines 1-5]. Contrary to Applicant’s arguments, as discussed above, the combination of Danieli in view of Tan teach this claim limitation.
Applicant alleges the cited portions of Spanton fail to teach or suggest obtaining, from the game system according to a game system API of the spectating system, game metadata for the game, wherein the game metadata includes one or more of game states for the game, game event data for the game, player inputs to the game, or data describing or representing game content [Applicant’s arguments, page 17, paragraph 2, lines 5-9]. As discussed above, the combination of Danieli, in view of Tan, and further in view of Laakkonen teach the claim limitation.
Applicant alleges the cited portions of Spanton fail to teach or suggest analyzing the spectator interactions and the spectator inputs to determine game feedback and broadcast feedback [Applicant’s arguments, page 17, paragraph 2, lines 9-10]. As discussed above, Danieli is considered to teach this limitation.
 [Applicant’s arguments, page 17, paragraph 2, lines 11-13]. As discussed above, the combination of Danieli, in view of Tan, and further in view of Laakkonen et al teach these limitations.
Applicant alleges the cited portions of Spanton fail to teach or suggest generating additional broadcast content according to the game-related content, the spectator interactions, and the spectator inputs, wherein the additional broadcast content includes indications of events of the game determined from the analyzing of the spectator interactions and the spectator inputs [Applicant’s arguments, page 17, paragraph 3]. Examiner notes that this limitation has been amended and thus, Applicant’s argument is moot.
	
Regarding the amended limitation “generating additional broadcast content for the plurality of spectator devices according to the game-related content, the spectator interactions, and the spectator inputs, wherein the additional broadcast content includes indications of events determined from the analyzing of the spectator interactions and the spectator inputs and providing the additional broadcast content to the plurality of spectator devices according to the spectating UL,” Examiner has rejected the limitation under 35 U.S.C. 103 as being unpatentable over Danieli, in view of Tan, in view of Laakkonen, and further in view of Kern et al (U.S. Patent No. 8,628,424). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Similar arguments have been presented for independent claims 9 and 25 and thus, Applicant’s arguments are not persuasive for the same reasons.
	Applicant states that dependent claims 2-8, 10-24, and 26 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178